TDCJ Offender Details
                                                                                $D,^^pagelof:
                                                                       TDCJ Home     B3K New Offender Search
w\ TEximoiPARTMEurorgr|mjnail; Jusflii


 Offender Information Details
     Return to Search list




 SID Number:                                    50077745

 TDCJ Number:                                   01851178

 Name:                                          WILSON,LILNIFTY GENERAL

 Race:                                           B

 Gender:                                         M

 DOB:                                            1977-09-23

 Maximum Sentence Date:                         2016-09-28

 Current Facility:                               BYRD

 Projected Release Date:                        2016-09-28

 Parole Eligibility Date:                       .2013-03-17

 Offender Visitation Eligible:                   NO

 The offender is temporarily ineligible for visitation. Please call the offender's unit for any
 additional information.


 The visitation information is updated once daily during weekdays and multiple times per day
 on visitation days.


 SPECIAL INFORMATION FOR SCHEDULED RELEASE:


 Scheduled Release Date:                       Offender is not scheduled for release at this time.

 Scheduled Release Type:                       Will be determined when release date is scheduled.

 Scheduled Release Location:                   Will be determined when release date is scheduled.




    Parole Review Information

 Offense History:
  Offense Date       Offense   Sentence Date County Case No. Sentence (YY-MM-DD)
    2012-06-04   RETALIATION      2013-03-28     BEXAR    2012CR8462            4-00-00




http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=50077745                   4/7/2015